Citation Nr: 0518443	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $9,433.60.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises which denied the veteran's request 
for waiver of recovery of an overpayment of compensation 
benefits in the amount of $9,433.60.  A June 2005 motion to 
advance the case on the Board's docket was granted by the 
Board in June 2005.  


REMAND

In his March 2004 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO (i.e. Travel Board 
hearing).  However, he specifically requested that such a 
hearing be scheduled at the "West Tennessee High Prison" as 
he was incarcerated.  In a March 2004 letter, the RO notified 
the veteran that Travel Board hearings could only be held at 
an RO.  In a statement received at the RO in April 2004, the 
veteran indicated that he really desired to appear for a 
Travel Board hearing, but that according to the RO's 
guidelines, he would be unable to attend such a hearing since 
he would not be allowed to travel to an RO.  

In subsequent statements received at the Board in May 2005 
and June 2005, the veteran reported that he was no longer 
incarcerated.  He specifically inquired whether he could 
still be afforded a hearing.  As the veteran has requested a 
Travel Board hearing, the case must be returned to the RO to 
arrange such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

Schedule the veteran for a Travel Board 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


